Citation Nr: 1721038	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability.

2.  Entitlement to service connection for diabetes mellitus type II (diabetes).

3.  Entitlement to service connection for back disability.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a disability rating in excess of 10 percent for right carpal tunnel and cubital tunnel syndrome.

6.  Entitlement to a disability rating in excess of 10 percent for left carpal tunnel and cubital tunnel syndrome.

7.  Entitlement to a disability rating in excess of 20 percent for right shoulder clavicle resection.

8.  Entitlement to a disability rating in excess of 10 percent for post-surgery right knee disability.

9.  Entitlement to a disability rating in excess of 30 percent for nephrolithiasis (kidney stones), hydronephrosis and ureterolithiasis, s/p ileal ureter injury.

10.  Entitlement to a compensable disability rating for ventral hernia.

11.  Entitlement to a compensable disability rating for residual scar, right shoulder.

12.  Entitlement to a compensable disability rating for residual scars, right knee.

13.  Entitlement to a compensable disability rating for residual scars, right wrist.

14.  Entitlement to a compensable disability rating for residual scars, left wrist.

15.  Entitlement to a compensable disability rating for residual scar, right elbow.

16.  Entitlement to a compensable disability rating for residual scar, left elbow.

17.  Entitlement to a disability rating in excess of 10 percent for residual scar, abdomen.

18.  Entitlement to total disability based individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 2005.    

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which is the Agency of Original Jurisdiction (AOJ) in this matter.  The Veteran appealed the decision to the Board in April 2010.  In January 2013, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in February 2017.     

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

In April 2010, the Veteran asserted service connection for left knee disability.  Further, medical evidence dated in November 2008 indicates inguinal hernia may be secondary to service-connected kidney disability.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them.  Each is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 


FINDINGS OF FACT

1.  The Veteran's anxiety disorder as likely as not began on active duty.  

2.  The Veteran has not been diagnosed with diabetes at any time during the appeal period. 

3.  Back disability was not manifest during service and is not attributable to service.

4.  The Veteran is right hand dominant. 

5.  Throughout the appeal period, the Veteran has experienced mild neurological symptoms in his right upper extremity.     

6.  Throughout the appeal period, the Veteran has experienced mild neurological symptoms in his left upper extremity.     

7.  Throughout the appeal period, range of motion in the Veteran's right arm has exceeded midway between his side and shoulder level.  

8.  Throughout the appeal period, the Veteran's right knee disability has not been manifested by flexion limited to 30 degrees or extension limited to 15 degrees.

9.  Throughout the appeal period, the Veteran's kidney disability has not been productive of - constant albuminuria with edema; definite decrease in kidney function; diastolic blood pressure predominantly 120 or more; daytime voiding intervals less than one hour; awakening to void five or more times per night; or voiding dysfunction requiring the use of absorbent materials which must be changed 2-4 times daily.

10.  Throughout the appeal period, the evidence has not indicated that the Veteran's ventral hernia would not be well supported by a belt.

11.  Throughout the appeal period, the scar on the Veteran's right shoulder has been superficial, stable, less than 929 square centimeters in size, has not been painful, and has not caused limitation of motion or function.  

12.  Throughout the appeal period, the scar on the Veteran's right knee has been superficial, stable, less than 929 square centimeters in size, has not been painful, and has not caused limitation of motion or function.  

13.  Throughout the appeal period, the scar on the Veteran's right wrist has been superficial, stable, less than 929 square centimeters in size, has not been painful, and has not caused limitation of motion or function.  

14.  Throughout the appeal period, the scar on the Veteran's left wrist has been superficial, stable, less than 929 square centimeters in size, has not been painful, and has not caused limitation of motion or function.  

15.  Throughout the appeal period, the scar on the Veteran's right elbow has been superficial, stable, less than 929 square centimeters in size, has not been painful, and has not caused limitation of motion or function.  

16.  Throughout the appeal period, the scar on the Veteran's left elbow has been superficial, stable, less than 929 square centimeters in size, has not been painful, and has not caused limitation of motion or function.  

17.  Throughout the appeal period, the scar tissue on the Veteran's abdomen has been painful, but has not been deep, unstable, at least 929 square centimeters in size, and has not caused limitation of motion or function.

18.  The Veteran is able to secure and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A generalized anxiety disorder was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Diabetes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for a disability rating in excess of 10 percent, for right CTS, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2016).

5.  The criteria for a disability rating in excess of 10 percent, for left CTS, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2016).

6.  The criteria for a disability rating in excess of 20 percent, for right shoulder disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5201 (2016).

7.  The criteria for a disability rating in excess of 10 percent, for right knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5024, 5260-61 (2016). 

8.  The criteria for a rating in excess of 30 percent, for kidney disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic Codes 7508-12 (2016). 

9.  The criteria for a compensable rating, for ventral hernia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7339 (2016). 

10.  The criteria for a compensable rating, for right shoulder scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008). 

11.  The criteria for a compensable rating, for right knee scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008). 

12.  The criteria for a compensable rating, for right wrist scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008). 

13.  The criteria for a compensable rating, for left wrist scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008). 

14.  The criteria for a compensable rating, for right elbow scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008). 

15.  The criteria for a compensable rating, for left elbow scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008). 

16.  The criteria for a rating in excess of 10 percent, for abdomen scars, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008). 

17.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In correspondence to the Veteran dated from June 2008, the AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, with respect to the higher initial rating claims, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claims have been granted, and the issues addressed here concern the initial disability ratings and effective dates assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period. 

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Service Connection 

The Veteran claims that he incurred psychiatric disability, diabetes, and back disability during active duty.  He also asserts that psychiatric disability and diabetes are secondary to service-connected disability.     

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as diabetes and arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Acquired Psychiatric Disability 

During the appeal period, the Veteran has asserted service connection for multiple acquired psychiatric disabilities (i.e., posttraumatic stress disorder, depression, and anxiety).  In assessing his claim, the Board will consider any acquired psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

For the following reasons, service connection is warranted for generalized anxiety disorder.  

First, the medical evidence of record notes the diagnosis of generalized anxiety disorder.  This diagnosis is noted in a June 2015 VA examination report, which is the only report of record addressing this particular claim.      

Second, STRs indicate that the Veteran had psychiatric problems during active duty.  The December 2004 discharge report of medical history indicates anxiety and the use of psychiatric medication during service.  In the report, the Veteran noted a history of nervousness and insomnia, and indicated that he used Zoloft and Ativan to treat anxiety.  The December 2004 discharge report of medical examination found the Veteran's psychiatric state to be normal, and did not address the psychiatric medications noted in the report of medical history.  Nevertheless, in a December 2004 medical board evaluation report recommending discharge from service for chronic kidney disability, it is noted that the Veteran used the anti-depressant Amitriptyline.  

Third, in the only medical opinion of record addressing this issue, the June 2015 VA examiner supported the Veteran's claim.  In the opinion, the examiner stated that the current disorder is related to the in-service treatment.  This examiner indicated a review of the claims file, an interview of the Veteran, and a personal examination of the Veteran were conducted.  The examiner also detailed the Veteran's medical history in the report.  As the opinion is based on the evidence of record, the opinion is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The Board notes that the VA examiner also noted "combat" when finding service related to the current generalized anxiety disorder.  The record is not clear regarding why the examiner mentioned combat.  There are no lay assertions of record from the Veteran indicating that he served in combat.  Indeed, the record documents that he did not engage in combat during service, and indicates that his only foreign service was in the Caribbean and in South Korea in the late 1990s.  Nevertheless, the VA opinion is of probative value because it is also premised upon treatment during service, which is evidenced by the prescribed psychiatric medication noted in December 2004, just prior to medical discharge from service.  

The Board also notes that STRs dated prior to December 2004 do not indicate treatment for psychiatric disability (such as the prescription of psychiatric medication).  Nevertheless, the Veteran is competent to report such treatment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And based on the December 2004 medical board report, which notes treatment with psychiatric medication, his statements (just prior to service discharge) are credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).

In sum, the Board cannot find that a preponderance of the evidence is against the claim that the generalized anxiety disorder diagnosed during the appeal period relates to the reported symptoms and treatment during service.  See Alemany and Gilbert, both supra.  This is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  Service connection is therefore warranted for generalized anxiety disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Diabetes

The evidence does not indicate that the Veteran has been diagnosed with diabetes during the appeal period. 

The Board has reviewed the medical evidence included in the record since the Veteran's claim for service connection in May 2008.  None of the medical evidence - STRs, discharge reports of medical examination and history, medical evaluation board report, the VA compensation examination reports, VA treatment records, private treatment records - includes a diagnosis of diabetes.  The December 2004 medical evaluation board report recommending discharge from service for kidney disability did indicate that the Veteran experienced multiple elevated glucose readings.  The elevated readings were characterized as possible "drug-related hyperglycemia" from treatment for kidney disability.  The report went so far as to state that "should the soldier anytime in the near future evolve into a full blown non-insulin dependent diabetic requiring oral medications, one could presume the illness had begun at this time."  The fact remains, however, that the Veteran does not have diabetes.  

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no evidence of diabetes, and the Veteran's claim does not amount to evidence of a disability in this particular case.  He is competent to report observable symptoms such as pain and limitation.  However, diabetes is an internal disease of the endocrine system, the diagnosis of which requires professional medical evaluation and commentary.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In the absence of such medical evidence, service connection cannot be granted here.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment).

The preponderance of the evidence establishes that the Veteran does not have diabetes.  As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Back Disability 

The Veteran claims that he incurred back disability during service as the result of landing impact during paratrooper training.  

The evidence consists of STRs, private and VA treatment records, lay assertions from the Veteran, and VA compensation examination reports.  This evidence documents that the Veteran has had back disability during the appeal period.  Most recently, a July 2015 VA compensation examination report notes the diagnosis of lower back strain.  The evidence also indicates that the Veteran experienced back pain during service.  Multiple STRs dated from the mid to late 1990s note the Veteran's complaints of back pain.     

The preponderance of the evidence indicates, however, that the Veteran did not have a chronic back disorder during service, and did not manifest within the first year of discharge from service a disorder such as arthritis in the back.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The STRs dated after 1999 (the last complaint of back pain during service) are silent regarding back problems.  Medical evaluation before discharge from service does not indicate the presence of any chronic back disability.  The December 2004 discharge report of medical history is negative for back problems as is the December 2004 discharge report of medical examination, which notes the spine as normal.  The December 2004 medical board report addresses several problems but is silent regarding back problems.  Further, the record contains no medical evidence dated between April 2005 and April 2006 - within the first year of discharge from service - indicating chronic back disability.  Indeed, the earliest post-service evidence of a back problem is found in May 2008 VA treatment records which note back pain.  These records are dated over three years after discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Moreover, these records do not refer to any injury during service.    

Thus, no evidence dated between 1999 and May 2008 indicates that the Veteran then had chronic back disability.  Notwithstanding his claim to service connection related to paratrooper training, the record does not document the existence of chronic back disability during service, within the first year of separation from service, or for multiple years following service.  The preponderance of the evidence indicates that, for years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.    

Further, the medical nexus evidence indicates that lower back strain is not related to service.  In the only medical opinion of record to comment on the issue, the July 2015 VA examiner found the in-service back complaints unrelated to the lower back strain.  The examiner based the opinion on the fact that the Veteran indicated prior to discharge from service that his back pain had already resolved.  Moreover, the examiner noted that the Veteran did not have any arthritic changes in the spine that could relate to trauma from paratrooper training.  This examiner also indicated a review of the claims file, an interview of the Veteran, and a personal examination of the Veteran were conducted.  Further, in the report, the examiner detailed the Veteran's medical history of in-service back pain complaints.  As the opinion is based on the evidence of record detailed earlier, and is explained, the opinion is of probative value.  See Bloom, supra.  

In assessing this claim, the Board has considered the Veteran's claim that his current back problems relate to the pain he experienced during service.  He is competent to report observable symptoms such as pain and limitation.  See Jandreau, supra.  However, on the issue of etiology, the medical evidence is more credible.  The development of back disability is an internal pathology beyond the Veteran's capacity to observe.  It is a complex question of etiology which requires a  medical professional to make.  Indeed, the lay evidence on this question is medically insignificant when compared with the findings by the neutral and informed July 2015 VA examiner.  See Woehlaert, supra.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's claim regarding etiology.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claim to service connection for back disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Higher Rating Claims

On May 28, 2008, the Veteran claimed service connection for many disorders to include carpal tunnel syndrome with cubital tunnel syndrome (CTS), ventral hernia, right knee disability, right shoulder disability, kidney disability, and various scars.  The AOJ granted service connection for these particular claims in the January 2009 rating decision on appeal.  The AOJ has assigned disability ratings ranging from 0 to 30 percent effective the date of claim.  The Veteran asserts entitlement to higher ratings.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time since the service connection claims were filed.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

	Bilateral CTS

CTS has been rated as 10 percent disabling in each arm since the date of claim to service connection on May 28, 2008.  The disorder has been rated under DC 8515 of 38 C.F.R. § 4.124a.  

Under DC 8515, paralysis of the median nerve is rated.  For mild incomplete paralysis a 10 percent rating is warranted in either the major or minor extremity.  For moderate incomplete paralysis in the minor extremity a 20 percent rating is warranted while a 30 percent rating is warranted for moderate incomplete paralysis in the major extremity.  For severe incomplete paralysis of the minor extremity a 40 percent rating is warranted while a 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  According to STRs and a July 2016 VA examination report addressing shoulder disability, the right arm is the Veteran's major upper extremity. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124 (a), Note at "Diseases of the Peripheral Nerves."

Complete paralysis will be evaluated as 70 percent for the major limb, and 60 percent for the minor limb, for such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.   

The Board has reviewed the evidence of record included in the claims file since May 2008.  38 C.F.R. § 3.400.  This evidence indicates that neurological symptoms in the Veteran's upper extremities have amounted to mild incomplete paralysis.  The STRs note that the Veteran underwent surgery in September 2002 for bilateral carpal and cubital tunnel dysfunction.  The STRs dated following surgery do not indicate disabling residuals.  The only report of record addressing residuals of CTS repair is found in a December 2008 VA report, which notes the Veteran's complaint of elbow numbness, aching and tingling hands, and a weak grip.  The report indicated that the Veteran took over-the-counter analgesics with relief.  On examination, the examiner noted full upper extremity motor strength of 5/5 without evidence of atrophy, normal range of motion with no pain or diminution after repetitive testing (with the exception of slightly reduced range of motion in the right wrist on flexion and dorsiflex, and radial deviation).  The examiner found normal sensation throughout the upper extremities with the exception of scar tissue on the right elbow.  The examiner noted "negative Tinel's median nerve compression, Phalen's and reverse Phalen's bilaterally."  

The remainder of the evidence indicates at most mild impairment.  The voluminous VA treatment records in the claims file dated between 2008 and 2016 are largely silent regarding CTS disability, as are private treatment records dated since 2010.  The one exception is found in a February 2014 VA treatment record, which notes "reported [paresthesia] to LUE and numbness to hand."  Similarly, VA compensation examination reports dated in November 2008, December 2008, March 2013, June and July 2015, and July 2016, note the in-service surgical repair, but do not detail any disabling symptoms related to CTS.  Lastly, the record contains no lay statements from the Veteran indicating symptomatic residuals of the in-service surgery.  

As such, the Board finds that the preponderance of the evidence indicates no more than mild impairment related to CTS and the residuals of surgery.  A rating in excess of 10 percent has been unwarranted since May 28, 2008 for either upper extremity.  As the preponderance of the evidence is against the claims for increased ratings for CTS disability, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed other DCs pertaining to upper extremity neurological disability under 38 C.F.R. § 4.124a.  As the evidence is clear that the rated disability stems from median nerve impairment, DC 8515 is the appropriate provision under which to rate the Veteran's disorder.  

	Right Shoulder  

Right shoulder disability has been rated as 20 percent disabling since the date of claim to service connection on May 28, 2008.  

Disabilities of the shoulder are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  Under DC 5200 ankylosis is rated.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure, or as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Under DCs 5202 and 5203, nonunion, malunion, or dislocation involving the humerus and clavicle or scapula are addressed.  As the evidence does not indicate ankylosis, nonunion, malunion, or dislocation, these DCs will not be addressed further.  

The AOJ has rated the Veteran's shoulder disability under DC 5201.  Under DC 5201, limitation of motion of the arm/shoulder is rated.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) of the arm, 0 to 180 degrees of shoulder abduction using the arm, and 90 degrees internal and external rotation of the shoulder and arm.  38 C.F.R. § 4.71a, Plate I.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.    

Diagnostic Codes 5003 and 5010 of 38 C.F.R. § 4.71a are also relevant here inasmuch as certain medical evidence indicates that the Veteran may have arthritic changes in his right shoulder.  Traumatic arthritis is addressed under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the limitation is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  Inasmuch as limitation of motion is compensably rated here at 20 percent disabling, DCs 5003 and 5010 cannot lead to a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).     

The relevant evidence dated since May 28, 2008, consists of VA treatment records and VA examination reports dated in November 2008 and July 2016.  

The November 2008 VA examiner noted the Veteran's history of in-service AC joint resection surgery in 2003.  The examiner noted the Veteran's complaints of pain, and his report that he was unable to reach overhead, participate in sports, or "do a lot of torqueing[.]"  On examination, the examiner noted "some tenderness and crepitus" and pain on range of motion testing.  The examiner noted reduced range of motion of abduction to 130 degrees, forward flexion to 140 degrees, external rotation to 60 degrees, and internal rotation to 70 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The examiner noted that, following repetitive use, there was no "diminution with repetitive testing" and no additional limitations from pain, fatigue, weakness, or lack of endurance.  Further, the examiner noted normal sensation, no instability, and no "popping" on range of motion testing.  The examiner noted full motor strength of 5/5 and no evidence of muscle atrophy.  The examiner described November 2008 x-ray findings of the right shoulder as "unremarkable."  In conclusion, the examiner diagnosed the Veteran with right shoulder impingement.  

The July 2016 VA examiner noted the in-service surgery for right shoulder "labrum tear and AC jt resection and spur treatment, no hardware."  The examiner noted multiple prior steroid injections to the shoulder for "constant" pain.  The Veteran indicated functional impairment of "difficulty with overhead work, painting, lifting."  The Veteran also indicated an inability to lift more than 30-35 pounds.  On examination, the examiner noted that the shoulder pops and grinds.  The examiner noted pain to palpation on the posterior shoulder.  The examiner noted a positive Hawkin's impingement test.  On range of motion testing, the examiner indicated painful motion that reduced range of motion to 120 degrees flexion, 110 degrees abduction, 80 degrees external rotation, and 80 degrees internal rotation.  The examiner indicated functional loss from the pain as the limitation interfered with overhead work and lifting.  The examiner noted no additional functional loss or range of motion after repetitive use testing.  The examiner noted no evidence of pain on weight bearing.  The examiner noted full muscle strength of 5/5 without evidence of atrophy.  Based on testing, the examiner found no dislocation, instability, labral pathology, no clavicle, scapula, or AC joint dysfunction, and no impairment of the humerus.  The examiner noted that the Veteran indicated that he did not experience flare ups of the disorder.  Lastly, based on a July 2016 x-ray of the shoulder, the examiner found no evidence of ankylosis or of arthritis.  The examiner described the results as "unremarkable."   

Lastly, VA treatment records dated between 2008 and 2016 are mainly silent regarding right shoulder disability, with few exceptions.  A February 2013 record notes a complaint of aching pain, a January 2016 record indicates, "[m]y right shoulder which was injured while on active duty is giving me a lot of trouble. ie, I cannot lift my arm above my shoulder."  Further, a November 2016 record indicates shoulder pain.  However, the treatment records do not indicate any limitation of motion of the right arm on the right side beneath shoulder level.  Further, the Board notes that, pursuant to neurological testing, the treatment records repeatedly indicate normal strength pursuant to shoulder shrug testing.  

Based upon the foregoing evidence, a rating in excess of 20 percent under DC 5201 has been unwarranted during the appeal period.  The evidence documents that the Veteran experiences pain related to the disability, but the preponderance of the evidence indicates functional use of the arm with motion beyond midway between the side and shoulder level.  Indeed, each VA examiner noted flexion, abduction, external rotation, and internal rotation to at least the shoulder level.  See 38 C.F.R. § 4.71a, DC 5201.  Further, the Veteran indicated throughout the appeal period that his limitation was "overhead."  See Deluca, supra.          

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent for right shoulder disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Right Knee

Right knee disability has been rated as 10 percent disabling since the date of claim to service connection on May 28, 2008.  

The STRs indicate that the Veteran injured his right knee in August 1995 while running.  A September 1995 STR notes "probable right patella subluxation."  December 1995 magnetic resonance imaging (MRI) found, however, a normal knee with no medial meniscal abnormality and no patellar cartilage abnormality.  Nevertheless, the STRs indicate that the Veteran continued to experience adverse symptoms.  In March 1996, he underwent right knee arthroscopy for medial plica removal.  

The AOJ has rated the Veteran's knee disability under DC 5024.  This DC addresses tenosynovitis and directs VA to evaluate the disorder for limitation of motion of the affected body part.  Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a.  Limitation of motion is rated under DCs 5260 and 5261.  As the Veteran has been rated as 10 percent disabled in the right knee during the appeal period, the Board will address whether a rating in excess of 10 percent has been warranted under DCs 5260 and 5261.  Under DC 5260, the next-highest rating of 20 percent is warranted for flexion limited to 30 degrees while, under DC 5261, the next-highest rating of 20 percent is warranted for extension limited to 15 degrees. 

The relevant evidence dated since May 28, 2008 consists of VA treatment records and VA examination reports dated in November 2008, March 2013, and July 2016 with an addendum report dated in January 2017.  This evidence demonstrates throughout the appeal period that the Veteran has not had limitation of motion in his right knee warranting a 20 percent disability rating under either DC 5260 or DC 5261.  

The November 2008 VA examiner noted the Veteran's complaints of pain, swelling, buckling, popping, and grinding (but not locking).  The Veteran indicated use of a brace, but not of a cane or a crutch.  The Veteran indicated he was unable to play sports or kneel, and indicated walking and sitting aggravated the disorder.  On examination, the examiner noted no use of an assistive device and no limp.  The examiner noted full and normal muscle strength of 5/5 without evidence of atrophy, instability, tenderness, warmth, or crepitus.  The examiner did note "popping" on range of motion testing.  The examiner noted painful motion, but indicated extension to 0 degrees and flexion to 110 degrees.  The examiner indicated no "diminution on repetitive testing" and no "DeLuca criteria."  Further, June 2008 VA x-ray examination of the right knee indicated a normal right knee.  

The March 2013 VA examiner noted the Veteran's complaints of pain and limitation and the use of a knee brace to control his knee cap.  The Veteran indicated that his knee "will lock up at times after trying to stand after sitting for a period of time."  The Veteran indicated occasional swelling, and that he could not run, jump, cut grass, climb steps.  On examination, the examiner noted tenderness on palpation.  The examiner noted flexion to 140 degrees with pain beginning at 120 degrees, and extension to 0 degrees without pain.  The examiner noted full range of motion after repetitive testing, and found no additional loss.  The examiner also found full and normal strength of 5/5, normal joint stability, and no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also found no residual signs of meniscectomy.  The examiner found that March 2013 x-ray evidence did not indicate arthritis, patellar subluxation, or joint effusion.  

The July 2016 VA examiner noted the Veteran's complaints of constant pain.  The Veteran indicated that his knee swells, pops, grinds, and locks, but does not buckle.  The Veteran reported difficulty with bending, climbing, getting up from seated position, walking and standing, and sitting, and indicated regular use of a knee brace and occasional use of a cane.  On examination, the examiner noted objective evidence of pain on weight bearing, and on palpation to the lower patella.  The examiner noted flexion to 130 degrees and extension to 30 degrees.  The examiner noted no additional loss following repetitive use testing.  The examiner noted normal muscle strength of 5/5 and no evidence of muscle atrophy.  The examiner found no history or evidence of ankylosis, recurrent subluxation, effusion, instability, meniscus (semilunar cartilage) dysfunction, or patellar dislocation.   The examiner noted that July 2016 x-rays of the knee found no evidence of arthritis, and described the results as "unremarkable."  The examiner diagnosed the Veteran with right knee strain.  Additionally, in a January 2017 addendum report, the July 2016 VA examiner clarified that, on range of motion testing, the Veteran experienced pain between 30-130 degrees extension/flexion, but was able to extend to 0 degrees and flex beginning at 0 degrees.   

Lastly, VA treatment records dated between 2008 and 2016 note the Veteran's complaints of right knee pain.  The records do not indicate specific range of motion measurements, however.  None of the records indicates flexion limited to 30 degrees or extension limited to 15 degrees.  Further, the records repeatedly indicate "normal" and "steady" gait between 2008 and 2016 with one instance of "antalgic" gait noted and one of "stooped" gait noted.  

In sum, a rating in excess of 10 percent is unwarranted under DCs 5260 and 5261 because the evidence does not indicate flexion limited to 30 degrees or extension limited to 15 degrees.  Each of the three VA examiners found motion ranging from 0 degrees extension to at least 110 degrees flexion.  And as indicated, VA treatment records do not contain evidence regarding specific limited motion.  The VA examiners did note pain on motion.  Indeed, the July 2016 examiner noted that the Veteran complained of painful motion between 30 and 130 degrees, while other VA examiners have noted other symptoms such as popping on motion.  Nevertheless, it is clear in the record that the pain has not caused functional impairment warranting a 20 percent rating.  See Deluca, supra.  The evidence is consistent that, throughout the nine-year appeal period, the Veteran has had normal gait, normal muscle strength, a stable knee, and radiological evidence indicating a normal right knee.  The evidence has consistently shown, moreover, that he has experienced no additional disability following repetitive use testing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, notwithstanding the complaints of pain, an increased rating is not due under DCs 5260 and 5261.  Indeed, the currently assigned 10 percent rating has accounted for the Veteran's limitations, to include his complaints of pain during range of motion testing in November 2008, March 2013, and July 2016.  See 38 C.F.R. § 4.1 (2016) ("[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.")

The Board has considered whether a rating increase, or a separate rating, has been warranted under the other DCs pertaining to knee disability.  Diagnostic Code 5256 addresses ankylosis of the knee, DC 5257 addresses recurrent subluxation or lateral instability, DC 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint, DC 5259 addresses the surgical removal of semilunar cartilage, DC 5262 addresses impairment of the tibia and fibula, and DC 5263 authorizes a 10 percent rating for genu recurvatum.  No evidence indicates right knee ankylosis, tibia/fibula impairment, or genu recurvatum so DCs 5256, 5262, and 5263 do not apply here.  

However, the record contains some evidence indicating that DCs 5257, 5258, and 5259 may be relevant here.  Specifically, the November 2008 VA examiner stated that the Veteran dislocated his patella during service, and was "told he had both a lateral and a medial meniscal tear" for which he underwent arthroscopy for "repair of the ACL at the time."  This examiner diagnosed "right knee medial and lateral meniscal tears status post arthroscopic procedure."  The March 2013 VA examiner noted "[r]ight [k]nee chondromalacia s/p meniscus [r]epair in 1995."  The examiner also indicated in the report frequent episodes of joint locking, effusion, and pain, and indicated functional loss due to pain, instability, and disturbance of locomotion.  Moreover, in an April 2009 VA treatment record, in which the Veteran reported a recent knee injury which caused pain, the Veteran indicated a history of "surgery on the knee while on active duty for meniscus and mcl/acl tears."  

If this information were substantiated, a separate rating may have been warranted for subluxation or instability under DC 5257, for dislocated cartilage under DC 5258, or for meniscus removal under DC 5259.  However, the information noted in the earlier paragraph is not accurate.  First, it appears that VA examiners have relied on the Veteran's reported history of in-service injury and surgery rather than on the actual medical findings in the STRs.  As noted earlier, the STRs do not indicate injury to the patella, meniscus, or ligaments in the knee.  Rather, the MRI evidence dated soon after injury indicated a normal knee, and the March 1996 arthroscopic surgery was limited to plica removal.  Further, the preponderance of the evidence dated since service has indicated an absence of instability, patella disorder, dislocated cartilage, or meniscus disability.  This is most recently noted by the July 2016 VA examiner, and has been noted throughout the appeal period by radiographic findings indicating a normal right knee.  The March 2013 examiner's finding of "frequent episodes of joint locking, effusion" and "instability" is simply contradicted by the preponderance of the evidence of record, to include that examiner's own separate findings indicating normal joint stability, no evidence or history of recurrent patellar subluxation or dislocation, no signs of meniscectomy, and no joint effusion.  As such, compensation under DCs 5257, 5258, and 5259, for instability, subluxation, dislocated cartilage and/or cartilage removal, would not be warranted here.  See 38 C.F.R. § 4.71a, DCs 5257-59, 5262-63.  

As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for right knee disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Kidney Disability 

Kidney disability has been rated as 30 percent disabling since the date of claim to service connection on May 28, 2008.  

The STRs document that the Veteran underwent multiple surgeries during service for recurrent kidney stones.  This problem ultimately led to his medical discharge from service in April 2005.  The medical evaluation board report explaining the reasons for medical discharge indicates that the Veteran began having flank pain in August 2004, that he was diagnosed with kidney stones, and that he subsequently underwent several surgeries with stent placements to address the disorder.  Medical evidence dated early in 2005 indicates that the surgeries, stent placements, and stent removals led to bladder dysfunction, for which the Veteran has been service connected as well.  Specifically, the right ureter was torn during a stent placement, which led to placement of a nephrostomy tube, and later a right ileoureter creation.  The evidence indicates that the Veteran subsequently spent four months in the hospital.   

In the January 2009 rating decision on appeal, the AOJ granted service connection for nephrolithiasis, hydronephrosis, and ureterolithiasis, with an ileal ureter injury.  In a June 2015 rating decision, the AOJ granted service connection for the residual disability of bladder outlet obstruction with reflux, urethrolithiasis, and cystitis.  The AOJ explained that the surgical injury to the bladder caused voiding dysfunction, painful urination, and urinary tract infections.  Kidney disability has been rated as 30 percent disabling, while bladder disability has been rated as 10 percent disabling.  The effective date for each rating is the date of claim to service connection on May 28, 2008.  

The AOJ rated the Veteran's kidney disability under DC 7508-7511 of 38 C.F.R. § 4.115b.  Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. §§ 4.20, 4.27 (2016).  Under DC 7508, nephrolithiasis is rated.  Under DC 7511, ureter stricture is rated.  The Board also notes that hydronephrosis is rated under DC 7509 and urethrolithiasis is rated under DC 7510.  The maximum authorized rating under each of these four DCs is 30 percent.  As kidney disability has been rated as at least 30 percent disabling throughout the appeal period, a higher rating cannot be awarded under DCs 7508 through 7511.  38 C.F.R. § 4.115b, DCs 7508-11.  

Nonetheless, when nephrolithiasis is severe, DC 7509 directs VA to rate the disability based on renal dysfunction.  Under 38 C.F.R. § 4.115a, compensable ratings of 30, 60, 80, and 100 percent are authorized for renal dysfunction.  As the Veteran has already been rated as 30 percent disabled for his disability, the Board will address whether the next-highest rating of 60 percent is warranted for renal dysfunction.  A 60 percent rating is warranted for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101 (i.e., diastolic blood pressure predominantly 120 or more).  See 38 C.F.R. § 4.104. 

The evidence also indicates that kidney disability has involved urinary tract infections, obstructed voiding, long-term drug therapy, and urinary frequency.  Each of these problems may be compensated under 38 C.F.R. § 4.115a .  But a higher rating cannot be assigned for the first three problems as the maximum authorized rating is 30 percent (for urinary tract infections).  38 C.F.R. § 4.115a.  With regard to urinary frequency, 38 C.F.R. § 4.115a authorizes 10, 20, and 40 percent ratings.  A 40 percent rating is warranted for daytime voiding intervals less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

Inasmuch as bladder disability is a residual of kidney surgery, the Board has also evaluated whether a higher rating may be warranted under DC 7512, which the AOJ used to rate bladder dysfunction.  See Mittleider, supra.  This DC addresses chronic cystitis and directs VA to rate such disability based on voiding dysfunction.  Under 38 C.F.R. § 4.115a, compensable ratings of 20, 40, and 60 percent are authorized for voiding dysfunction.  As the Veteran has already been rated as 30 percent disabled for his disability, the Board will address whether the next-highest rating of 40 percent is warranted for voiding dysfunction.  A 40 percent rating is warranted when voiding dysfunction requires the use of absorbent materials which must be changed 2-4 times daily.  38 C.F.R. § 4.115a.   

Importantly, 38 C.F.R. § 4.115a states that diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.

In short, to warrant a rating in excess of 30 percent under 38 C.F.R. § 4.115a the evidence must indicate one or more of the following - constant albuminuria with edema; definite decrease in kidney function; diastolic blood pressure predominantly 120 or more; daytime voiding intervals less than one hour; awakening to void five or more times per night; or voiding dysfunction requiring the use of absorbent materials which must be changed 2-4 times daily.  See 38 C.F.R. § 4.115a.   

The relevant evidence dated since May 28, 2008 consists of VA treatment records, private treatment records, and VA examination reports dated in November 2008, December 2008, March 2013, and July 2015.  This evidence indicates that the criteria for a higher rating has not been met at any time during the appeal period.     

The November 2008 VA examiner noted the Veteran's report that, since his operation, he has had sediment and proteinuria in his urine on a continual basis.  The Veteran reported having kidney stones "approximately one time a month which he normally passes without any intervention.  The Veteran also reported "reflux of the urine which causes chronic kidney infections."  The December 2009 VA examiner stated at the outset of the report, "[t]his is a very complicated case."  The examiner noted the Veteran's complaints of pain during voiding.  The Veteran reported going "about six or seven times a day and one to two times at night."  The Veteran indicated that he "gets about four to five urinary tract infections a year ... [and] continues to pass stones."  The Veteran indicated that he "has proteinuria and takes enalapril."  The Veteran denied any incontinence or pad use.  Neither the November 2008 examiner nor the December 2008 examiner entered any findings regarding albuminuria amounts or edema.     

The March 2013 VA examiner noted the Veteran's history of urinary problems to include urinary tract infections, voiding dysfunction, bladder outlet obstruction with reflux, and kidney stones.  The Veteran reported that he "continues to produce kidney stones and goes to the ER on average 6-7 times a year."  The Veteran indicated that he used medications for his disability, such as potassium citrate, HCTZ, Flomax, and antibiotics to treat infections.  The Veteran reported obstructed voiding with hesitancy, slow or weak stream, and decreased force of stream.  But he indicated no leakage requiring the use of absorbent materials or an appliance.  Further, the examiner found that the dysfunction has not caused an increase in urinary frequency.  The examiner specifically found no evidence of renal dysfunction, to include edema or hypertension due to kidney disability, or proteinuria or albuminuria in his urine.  The examiner also indicated that radiographic testing found no current calculi.  

A July 2015 VA examiner diagnosed the Veteran with hypertension, but did not indicate that the disorder was related to kidney or bladder disability, and did not indicate a history of diastolic blood pressure predominantly 120 or more.  Indeed, the report indicated that the Veteran was not then using medication, and had diastolic readings consistently below 100.  

The Board also reviewed VA treatment records dated between 2008 and 2016.  These records repeatedly note the Veteran's history of urinary disability, and note occasional complaints of kidney stones and flank pain.  Of note, a September 2014 treatment record notes "equal renal function and delayed clearance of the right renal unit ... likely a sequelae of the ileal ureter and not true obstruction."  The physician noted normal functioning of the left kidney.  June 2016 records note the Veteran as asymptomatic, and reference June 2016 x-ray results of the abdomen showing no calculi.  December 2016 records indicate a normal albumin count and no edema.  Lastly, VA treatment records and reports dated throughout the appeal period indicate diastolic blood pressure below 100.  

Private treatment records dated between 2010 and 2014 also note multiple complaints of flank pain, renal colic, and diagnosis and treatment for calculi and urinary tract infections.  The Veteran had an "obstructing stone" in June 2014.  Records dated in March 2011 also indicate proteinuria dating back to 2010.  Nevertheless, normal albumin readings are noted in February 2012, November 2012, and January 2014.  

Based on the foregoing, the Board finds that a preponderance of the evidence indicates that the Veteran has continued to experience adverse urinary symptoms throughout the appeal period, to include recurrent calculi, colic, flank pain, and urination difficulty.  However, the evidence does not approximate the criteria for a rating in excess of the currently assigned 30 percent evaluation.  In short, none of the voluminous VA or private evidence indicates - constant albuminuria with edema; definite decrease in kidney function; diastolic blood pressure predominantly 120 or more; daytime voiding intervals less than one hour; awakening to void five or more times per night; or voiding dysfunction requiring the use of absorbent materials which must be changed 2-4 times daily.  See 38 C.F.R. § 4.115a.  Certain evidence has indicated albumin and protein in the urine and urinary frequency.  But the evidence has not indicated constant albuminuria with edema.  Indeed, aside from the isolated finding noted in the March 2011 private record, the evidence has consistently indicated normal albumin counts throughout the appeal period.  And none of the evidence has indicated daytime voiding intervals less than one hour or nighttime voiding five or more times.  As such, the criteria for a higher rating of 30 percent under 38 C.F.R. § 4.115a have not been approximated here.  

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for kidney disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Ventral Hernia 

Ventral hernia has been rated as 0 percent disabling since the date of claim to service connection on May 28, 2008.  

The AOJ has rated the disorder under DC 7339, which addresses postoperative ventral hernia disability.  This DC authorizes ratings of 0, 20, 40, and 100 percent.  A 0 percent rating is warranted when the postoperative wounds are healed, there is no disability, and a belt is not indicated.  The next-highest rating of 20 percent is warranted for postoperative ventral hernia that is small, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  See 38 C.F.R. § 4.114.  

The relevant evidence dated since May 28, 2008, consists of VA treatment records, private treatment records, and VA examination reports dated in November 2008, December 2008, March 2013, and July 2016.  This evidence indicates that the Veteran has had a small ventral hernia throughout the appeal period with at least one surgery in May 2010.  

The November 2008 VA examiner noted "abdominal hernia where his incision site is located and it has reherniated."  The December 2008 VA examiner noted a ventral hernia "that had been repaired" but that he "currently has a ventral hernia now."  The March 2013 VA examiner noted the Veteran's history that a ventral hernia had been repaired four times.  The examiner indicated that the Veteran "currently has another ventral hernia" for which he wears "a binder daily."  The Veteran reported "constant burning pain from the hernia."  On examination, the examiner noted a small recurrent ventral hernia and indicated a supporting belt.  The examiner further found that the ventral hernia could be "well supported by truss or belt."  The examiner indicated that the hernia problems affected the ability to work by limiting lifting, pushing, pulling and carrying.  The July 2016 VA examiner noted onset of ventral hernia in 2005 following abdominal surgery.  The examiner noted subsequent surgical correction of the ventral hernia.  On examination, the examiner noted "[h]ealed postoperative ventral hernia repair" and "no indication for a supporting belt."  This examiner did not indicate whether the Veteran had a current ventral hernia.  The VA treatment records repeatedly indicate between 2008 and 2016 the presence of a small ventral hernia, and note the Veteran's reported history of multiple surgeries for ventral hernia.  A May 2010 VA treatment record indicates recent hernia repair with mesh.  A private surgery report dated in May 2010 indicates laparoscopic ventral hernia repair procedure.  This report also notes recurrent incisional hernia.  

Based on the foregoing, the Board finds that a preponderance of the evidence indicates that the Veteran has had a small ventral hernia during the appeal period despite at least one surgical repair since service discharge in 2005.  The evidence is divided regarding whether use of a belt is indicated.  Nevertheless, none of the evidence indicates that the small hernia would be "not well supported by a belt under ordinary conditions."  Further, none of the evidence indicates a "weakening of the abdominal wall."  As such, the criteria for a higher rating of 20 percent under DC 7339 have not been approximated here.  See 38 C.F.R. § 4.114.    

The Board has considered separately rating the Veteran for inguinal hernia.  Much of the evidence addressing ventral hernia also addresses inguinal hernia.  The November 2008 VA examiner indicated right inguinal hernia "with mesh placement" as the result of in-service surgery for urinary disability.  This examiner also noted a scar in the right groin area from surgery, and stated "right inguinal hernia present."  The December 2008 examiner indicated that the Veteran developed an "inguinal hernia which has been repaired."  The March 2013 VA examiner noted that the Veteran "developed a right inguinal hernia as well and had it repaired in 2006 without recurrence."  This examiner also noted a right inguinal hernia scar, but detected no inguinal hernia on examination.  The VA treatment records also indicate previous surgery for inguinal hernia, without indicating details of any previous surgeries.  

Nevertheless, separately rating for inguinal hernia would not be appropriate here.  The January 2009 rating decision awarding service connection for ventral hernia did not refer at all to an inguinal hernia.  The STRs do not note any inguinal hernias.  In the December 2004 discharge report of medical history, the Veteran denied a history of hernia.  The December 2004 discharge report of medical examination indicated a normal examination of the abdomen and viscera, to include examination for any hernias.  The December 2004 medical evaluation board report is also negative for any hernias.  Lastly, none of the post-service medical evidence - to include the VA reports, VA treatment records, and private treatment records - includes specific information detailing surgery for inguinal hernia, other than noting the existence of a right inguinal scar.  It appears that the Veteran did in fact have an inguinal hernia, but the date of onset of such a hernia is not clear.  It is also not clear if an inguinal hernia relates to service, or to service-connected disability.  As such, in the Introduction section of this decision, the issue has been referred to the AOJ for appropriate development.     

As the preponderance of the evidence is against the claim for a compensable rating for ventral hernia, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	Scars 

The January 2009 rating decision on appeal granted service connection for several scars, effective the date of claim to service connection on May 28, 2008.  The AOJ rated as noncompensably disabling several scars on the right shoulder, right knee, left wrist, right wrist, left elbow, and right elbow.  Scar tissue on the abdomen has been rated as 10 percent disabling during the appeal period.  The AOJ has rated each scar disorder under DC 7804 of 38 C.F.R. § 4.118.  

Scar disorders not on the head, face, or neck are rated under DCs 7801 through 7805 of 38 C.F.R. § 4.118.  Effective October 23, 2008, VA revised these criteria.  The revisions are expressly limited to claims filed on or after October 23, 2008.  The claims on appeal stem from the Veteran's original service connection claims in May 2008, prior to the date of revision.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  Those in effect prior to October 23, 2008 must be applied.

Under the former version of DC 7801, a 10 percent evaluation is warranted for a scar that is deep or limits motion, and is at least 39 square centimeters in size.  Under DC 7802, a maximum 10 percent evaluation is warranted for a scar that is superficial, does not cause limitation of motion, and is at least 929 square centimeters in size.  Diagnostic Code 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A deep scar is one that is associated with underlying soft tissue damage.  Under DC 7805, scars may be rated based on limitation of function of the part affected.  

In this matter, the evidence consists of VA treatment records, private treatment records, lay assertions, and VA examination reports.  This evidence demonstrates that each of the scars is superficial, stable, and less than 929 square centimeters (cm) in size.  The evidence demonstrates that none of the scars causes limitation of function of the body part affected.  And the evidence demonstrates that each of the scars is painless, with the exception of scar tissue on the abdomen.  

The November 2008 VA examiner noted several surgical scars on the abdomen.  The examiner noted one "vertical scar measuring 3 cm at its widest point x 26 cm."  The examiner noted mild pain and tenderness to palpation with this scar.  The examiner noted other painless scars - a puncture site scar from a drain tube placement in the right lower quadrant measuring 2 cm x 1 cm, and two other small scars from puncture sites noted to the right flank area.  The examiner found that each of the abdomen scars did not affect underlying tissue, was smooth, stable, superficial without elevation, depression, inflammation, edema, or keloid formation, with a hyperpigmented color.  The examiner also found no functional limitations with the scars.  

Another November 2008 VA examiner detailed the right shoulder, right knee, elbow, and wrist scars.  The right shoulder scar was 3.5x.1 cm. and was described as well-healed, flat, fixed, nontender, with a normal color.  The bilateral elbow scars were measured at 6.5 x 0.6.  The examiner described them as well-healed, depressed approximately 1 mm, of normal color, mobile, numb, and nontender.  The bilateral hands and wrists have 2.5 cm. very fine scars at the base of the palm.  These were of normal color, fixed, nontender, and flat.  The examiner described the right knee scars as "three well-healed arthroscopic surgical portals ... less than 1 cm diameter."  The examiner closed the report indicating that the shoulder, knee, wrist, and elbow scars were "non tender, flat, normal color, mobile, without functional impact, and without evidence of induration or skin breakdown."

The December 2008 examiner described the abdomen scar tissue as well healed.  

The March 2013 VA examiner addressed each of the scars and found none of them painful, deep, unstable, or greater than 929 square cm.  On the abdomen, the examiner noted three scars on right side each measuring 2 x 0.25 cm, three on the left side measuring 1 x 0.25 cm., and a ventral hernia scar measuring .27 x 4 cm.  The examiner also noted a right flank scar measuring 1 x 0.25cm x 1.  On the knee, the examiner noted a linear scar measuring 7 x 0.12 cm, and two puncture scars measuring 1 x 0.12 cm x 2.  

The July 2016 VA examiner noted one painful scar, the midline abdominal scar, which was painful to palpation.  The examiner noted that the Veteran indicated that he used Cymbalta to treat the pain from the scar.  Moreover, the examiner noted several linear scars on the abdomen ranging between 1 and 3 cm in length.  The examiner also noted a superficial nonlinear scar measuring 20 x 4 cm and 2 x 1 cm.  The examiner measured the right shoulder scars as linear and ranging between 3 cm and 1 cm in length.  The examiner also noted one nonlinear scar measuring 7 x 0.5 cm.  With regard to the arms and legs, and the examiner noted non-linear scars measuring 3.5 square cm, and found total scar tissue on the anterior trunk measuring 82 square cm.  Ultimately, the July 2016 VA examiner found no scars that were unstable, deep, at least 929 square cm. in size, and found none that limited the Veteran's function.   

The VA treatment records note the Veteran's multiple scars.  None of the records dated between 2008 and 2016 indicates deep or unstable scars, or scar tissue of at least 929 square cm in size.  Further, the non-abdominal scars are not noted as painful in the VA treatment records.  One abdomen scar is noted in the records, however, as having a "tender and small bulge."  

Based on the foregoing, a higher disability rating is unwarranted for the scars addressed here.  With regard to the shoulder, elbow, wrist, and knee scar tissue, the evidence consistently indicates nontender, painless, stable, superficial scars less than 929 square inches in size.  A compensable rating is therefore unwarranted for these scars.  With regard to the abdominal scar tissue, the evidence has indicated that one of the scars is painful to touch, or tender.  So the 10 percent rating is warranted here.  To rate the scar tissue as higher than 10 percent disabling, the evidence would need to indicate a deep scar.  The evidence indicates, however, that the scar tissue on the abdomen is superficial.  Thus, a higher rating is unwarranted for the abdomen scar.  See 38 C.F.R. § 4.118, DCs 7801-05.

Lastly, the Board has considered whether a higher rating would be warranted here under DC 7805, based on limitation of function of the affected part.  However, the evidence of record dated since 2008 has clearly indicated that scar tissue has not limited the function of the Veteran's shoulder, elbows, wrists, knee, or torso.  This is evidenced by the medical evidence directly addressing the scar tissue, and by other medical evidence addressing the Veteran's orthopedic disorders (e.g., shoulder and knee).  As such, a disability rating for scar tissue is unwarranted under the various DCs addressing shoulder, knee, wrist, elbow, and viscera disability under 38 C.F.R. § 4.71a.  

As the preponderance of the evidence is against the claims for higher initial ratings for scar tissue, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In assessing the claims for higher initial ratings, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain, numbness, and limitation of motion.  See Jandreau, supra.  However, the record contains scant lay evidence regarding the severity of the service-connected disorders.  Rather, the evidence of record directly addressing the nature and severity of the disorders is found in the voluminous medical evidence of record.  Thus, with regard to the nature and degree of the Veteran's impairment, the medical evidence is of more probative value.  Indeed, this evidence preponderates against the claims for higher ratings.  See Woehlaert, supra.      

	TDIU

The Veteran claimed entitlement to a TDIU during the appeal period.  The Board directed the AOJ to consider the issue, which it did in the February 2017 SSOC.  See Rice v. Shinseki, 22 Vet App 447 (2009).   

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340, 4.15 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

The Veteran's service-connected disabilities are kidney disability rated as 30 percent disabling, right shoulder disability as 20 percent disabling and, as 10 percent disabling, ankle, bladder, right knee, and bilateral CTS disabilities.  The Veteran is also rated as 10 percent disabled for scar tissue on the abdomen.  Several other disorders - such as ventral hernia, and elbow, wrist, right shoulder, and right knee scar tissue - are rated as 0 percent disabling.  Even considering the unrated psychiatric disability granted in this decision, the service-connected disabilities have a combined rating of 70 percent.  See 38 C.F.R. § 4.25.  Further, as the kidney and bladder disorders, and the abdomen scar tissue, stem from a common etiology, the separate 30 and 10 and 10 percent ratings can be considered one 40 percent combined rating.  See 38 C.F.R. § 4.25.  Thus, with one disability rated 40 percent disabling and a combined rating of 70 percent, the threshold percentage requirement for schedular consideration of a TDIU are met here.  38 C.F.R. § 4.16(a).  

Nevertheless, the record clearly establishes that the Veteran has been regularly employed during the appeal period as a salesman.  His full-time employment status has been noted in VA medical evidence dated from 2008 to 2016.  There is no allegation from the Veteran or any evidence of record which suggests this employment is not gainful.   He has therefore demonstrated that he is able to secure and follow a substantially gainful occupation despite his service-connected disability.  In short, the evidence does not indicate that service-connected disability precludes gainful employment.

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Specifically, 38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  A disability rating itself is recognition that the impairment makes it difficult to obtain or keep employment.  By the schedular ratings assigned during the appeal period, the Veteran has been compensated for interference with occupational functioning due to service-connected disability.   

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the claim for a TDIU.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a generalized anxiety disorder is granted.  

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for back disability is denied.   

Entitlement to a disability rating in excess of 10 percent for right carpal tunnel and cubital tunnel syndrome is denied.  

Entitlement to a disability rating in excess of 10 percent for left carpal tunnel and cubital tunnel syndrome is denied.  

Entitlement to a disability rating in excess of 20 percent for right shoulder clavicle resection is denied.  

Entitlement to a disability rating in excess of 10 percent for post-surgery right knee disability is denied.

Entitlement to a disability rating in excess of 30 percent for nephrolithiasis (kidney stones), hydronephrosis and ureterolithiasis, status post ileal ureter injury is denied.  

Entitlement to a compensable disability rating for ventral hernia is denied.

Entitlement to a compensable disability rating for residual scars, right shoulder, is denied.  

Entitlement to a compensable disability rating for residual scars, right knee, is denied.  

Entitlement to a compensable disability rating for residual scars, right wrist, is denied.  

Entitlement to a compensable disability rating for residual scars, left wrist, is denied.  

Entitlement to a compensable disability rating for residual scar, right elbow, is denied.  

Entitlement to a compensable disability rating for residual scar, left elbow, is denied.  

Entitlement to a disability rating in excess of 10 percent for residual scars on the abdomen is denied.  

Entitlement to a TDIU is denied.  


REMAND

A remand is warranted for additional medical inquiry into the service connection claim for hypertension.  

The Veteran underwent VA examination into this claim in July 2015.  The examiner provided an opinion regarding the Veteran's claim that his hypertension is not directly related to service.  The examiner did not comment on the Veteran's other assertion that his hypertension is secondary to service-connected disability.  See 38 C.F.R. § 3.310.  A remand is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which are dated in December 2016.  

2.  Return the case to the VA examiner who conducted the July 2015 examination, or to a suitable substitute, for issuance of an addendum opinion addressing the Veteran's secondary service connection claim for hypertension.  The examiner should review the entire claims folder, and then respond to the following:  

(a).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that hypertension is proximately due to or the result of service-connected disability (e.g., renal, urinary, psychiatric, orthopedic)?

(b).  If the answer to (a) is negative, is it at least as likely as not that hypertension has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  

(c).  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the February 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided with another SSOC. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


